UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                        Before
                              YOB, KRAUSS, and BURTON
                               Appellate Military Judges

                           UNITED STATES, Appellee
                                         v.
                       Private First Class PHILIP B. HUNT
                          United States Army, Appellant

                                   ARMY 20121155

         Headquarters, United States Army Maneuver Center of Excellence
             Stephen E. Castlen and Richard A. Weis, Military Judges
                 Colonel James F. Garrett, Staff Judge Advocate


For Appellant: Major Jacob D. Bashore, JA; Captain Ian M. Guy, JA.

For Appellee: Pursuant to A.C.C.A. Rule 15.2, no response filed.


                                      30 May 2013
                               ---------------------------------
                               SUMMARY DISPOSITION
                               ---------------------------------
Per Curiam:

       A military judge sitting as a special court-martial convicted appellant,
pursuant to his plea, of absence without leave in violation of Article 86 Uniform
Code of Military Justice, 10 U.S.C. § 886 (2006) [hereinafter UCMJ]. The military
judge sentenced appellant to a bad-conduct discharge, confinement for five months,
forfeiture of two-thirds pay per month for five months, and reduction to the grade of
E-1. Pursuant to a pretrial agreement, the convening authority approved only so
much of the sentence extending to a bad-conduct discharge, confinement for four
months, forfeiture of $994.00 pay per month for five months, and reduction to the
grade of E-1. The convening authority also credited appellant with three days
confinement credit against the sentence to confinement.

       Appellant does not raise any errors for our review under Article 66, UCMJ.
However, we are compelled to address an issue relating to the parties’ understanding
of the pretrial agreement. Because both the government and appellant understood
the pretrial agreement to limit forfeitures to a period of four months, we shall affirm
the sentence in accordance with the parties’ mutual understanding.
HUNT—ARMY 20121155

       In exchange for appellant’s offer to plead guilty, the convening authority
agreed to disapprove any confinement in excess of four months. According to the
agreement, the convening authority could approve any other lawful adjudged
punishment. After reviewing the quantum portion of the pretrial agreement, the
military judge stated that he understood the pretrial agreement to mean the
convening authority could approve “reduction to the grade E-1, forfeiture of two-
thirds pay per month for a period of 4 months, confinement for period of four
months, and for Private First Class Hunt to be discharged from the service with a
Bad Conduct Discharge.” All parties, including trial counsel, defense counsel, and
appellant himself, agreed on the record with the military judge’s interpretation of the
pretrial agreement.

       Despite the parties’ agreement regarding forfeitures, the staff judge advocate
recommended that the convening authority approve forfeitures of $994.00 pay per
month for five months. It is paramount that the record reflects a “clear, shared
understanding of the terms of any pretrial agreement between an accused and the
convening authority.” United States v. Grisham, 66 M.J. 501, 505 (Army Ct. Crim.
App. 2008) (quoting United States v. Williams, 60 M.J. 360, 362 (C.A.A.F. 2004)).
There is little question that the parties at trial understood the pretrial agreement to
limit forfeitures to a period of four months.

                                    CONCLUSION

       The findings of guilty are AFFIRMED. The court affirms only so much of the
sentence as provides for a bad-conduct discharge, confinement for four months,
forfeiture of $994.00 pay per month for four months, and reduction to the grade of
E-1. All rights, privileges, and property, of which appellant has been deprived by
virtue of that portion of his sentence set aside by this decision, are ordered restored.
See UCMJ arts. 58(c) and 75(a).
                                        FOR
                                        FOR THE
                                            THE COURT:
                                                COURT:



                                        MALCOLM H. SQUIRES, JR.
                                        MALCOLM
                                        Clerk       H. SQUIRES, JR.
                                              of Court
                                        Clerk of Court




                                           2